DETAILED ACTION
	This is in response to the Applicant's arguments and preliminary amendments filed on 04 March 2020 in which claims 21-40 are currently pending and claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 04 March 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 21-29 disclose a “computer-readable storage medium that stores instructions for execution by one or more processors”.
Claim 21 is directed towards a "computer-readable storage medium". In the specification, storage media are described as “The storage media 520 may be used to load and store data or instructions (collectively "logic") 530 for operations performed by 
As the claim does not limit the scope of this computer-readable storage medium to be "non-transitory", the scope can contain both transitory computer-readable storage media (such as a carrier wave or signal) and non-transitory computer-readable storage media (such as computer memory). A transitory computer-readable storage medium is non-statutory because it does not fall within one of the statutory categories of patentable subject matter. Since transitory computer-readable storage media fall within the scope of claim 21, it is rejected as being directed to non-statutory subject matter under 35 U.S.C. 101. Claims 22-29 are also rejected since they depend from claim 21 and contain the same deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 27, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18, 2- 3, 5 respectively of U.S. Patent No. 10,587,503. 
Regarding claim 21, claim 13 of U.S. Patent No. 10,587,503 teaches a computer-readable storage medium that stores instructions for execution by one or more processors to perform operations for selecting a user-plane path, the operations configured to: 
determine a forwarding policy received from a control plane entity as in the application corresponds to the limitation “decode a packet … to determine a forwarding policy” (claim 13 of U.S. Patent No. 10,587,503 lines 4-6); 
determine respective user-plane paths for first and second IP packets based on a comparison of the respective header fields of the first and second IP packets and the forwarding policy as in the application corresponds to the limitation “decode, from an evolved node B … the determined respective user-plane paths” (claim 13 of U.S. Patent No. 10,587,503 lines 7-14), 
wherein based on the determined respective user-plane paths, the operations are further configured to: in a first case, forward the first IP packet to a local application server (AS) without general packet radio service (GPRS) tunneling protocol (GTP) as in the application corresponds to the limitation “forward the first IP packet … with the local AS” (claim 13 of U.S. Patent No. 10,587,503 lines 13-19) and “the first IP packet … the local AS is a local network” (claim 15 of U.S. Patent No. 10,587,503 lines 2-5); and 
in a second case, GTP encapsulate and forward the second IP packet to a user-plane entity, wherein the user plane entity is associated with the control plane entity as 
forward the first and second IP packet packets for transmission based on the respective determined user-plane paths as in the application corresponds to the limitation “encode the first and second … determined user-plane paths” (claim 13 of U.S. Patent No. 10,587,503 lines 24-25).
Regarding claim 22, claim 15 of U.S. Patent No. 10,587,503 teaches the first IP packet is forwarded to the local AS by offloading the first IP packet to a local network (claim 15 of U.S. Patent No. 10,587,503 lines 2-5). 
Regarding claim 23, claim 16 of U.S. Patent No. 10,587,503 teaches the header field includes an IP source address, an IP destination address, a port source address, a port destination address, and a protocol identity (claim 16 of U.S. Patent No. 10,587,503 lines 2-5).
Regarding claim 25, claim 17 of U.S. Patent No. 10,587,503 teaches refrain from incrementing a counter in response to forwarding the second IP packet to the user-plane entity (claim 17 of U.S. Patent No. 10,587,503 lines 4-5).
Regarding claim 27, claim 18 of U.S. Patent No. 10,587,503 teaches in a third case, drop a third IP packet based on a comparison of a header field of the third IP packet and the forwarding policy (claim 18 of U.S. Patent No. 10,587,503 lines 4-5).
Regarding claim 38, claim 1 of U.S. Patent No. 10,587,503 teaches an apparatus of a user-plane gateway (GW-U), comprising: non-transitory computer-readable memory; one or more processors coupled to the memory, wherein the apparatus is 
determine a forwarding policy received from a control plane entity as in the application corresponds to the limitation “decode a packet … determined a forwarding policy” (claim 1 of U.S. Patent No. 10,587,503 lines 4-6); 
determine respective user-plane paths for first and second IP packets based on a comparison of the respective header fields of the first and second IP packets and the forwarding policy as in the application corresponds to the limitation “decode, from an evolved node B … and the forwarding policy” (claim 1 of U.S. Patent No. 10,587,503 lines 7-13); 
wherein based on the determined respective user-plane paths, the operations are further configured to: in a first case, forward the first IP packet to a local application server (AS) without general packet radio service (GPRS) tunneling protocol (GTP) as in the application corresponds to the limitation “forward the first IP … with the local AS” (claim 1 of U.S. Patent No. 10,587,503 lines 16-19) and “the first IP packet … corresponding to the rule” (claim 2 of U.S. Patent No. 10,587,503 lines 1-4); and 
in a second case, GTP encapsulate and forward the second IP packet to a user-plane entity, wherein the user plane entity is associated with the control plane entity as in the application corresponds to the limitation “encapsulate and forward … from the forwarding policy” (claim 1 of U.S. Patent No. 10,587,503 lines 20-22); and 
forward the first and second IP packet packets for transmission based on the respective determined user-plane paths as in the application corresponds to the 
Regarding claim 39, claim 3 of U.S. Patent No. 10,587,503 teaches the first IP packet is forwarded to the local AS by offloading the first IP packet to a local network (claim 3 of U.S. Patent No. 10,587,503 lines 1-3). 
Regarding claim 40, claim 5 of U.S. Patent No. 10,587,503 teaches the header field includes an IP source address, an IP destination address, a port source address, a port destination address, and a protocol identity (claim 5 of U.S. Patent No. 10,587,503 lines 1-4).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sjodin et al. (PG Pub US 2017/0064751 A1) discloses “forward dedicated traffic flows to an external Application server without the need to pass through the SGSN/PGW. Bypassing the SGSN/PGW will offload the SGSN/PGW, reduce network latency, support local service applications and data services continuation of existing connections in case of loss of packet core network” [0120].
Allowable Subject Matter
Claims 21-40 would be allowed if the issues as presented above are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “determine respective user-plane paths for first and second IP packets based on a comparison of the respective header fields of the first and second IP packets and the forwarding policy, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	05/12/2021